 DANVILLEINDUSTRIES, INC.Danville Industries,Inc.andUnitedTextileWorkersof America,AFL-CIO. Case 5-CA-6428April 29, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on November 21, 1973, byUnited TextileWorkers of America, AFL-CIO,herein called the Union, and duly served on DanvilleIndustries.Inc.,herein called the Respondent, theGeneral Counsel of the National LaborRelationsBoard,by the Acting Regional Director for Region 5,issueda complaint on January 2, 1974,againstRespondent,allegingthat Respondent had engagedinand was engaginginunfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 1,1973, following a Board election in Case 5-RC-8454theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about November 5, more particu-larly sinceNovember 16, 1973, and atall timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On January 1(). -'974, Respondent filed its answer totheii admitting in part, and denying in part,the ,iicgatlons in the complaint.On January 28, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 1,1974, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.1Official notice is taken of the record in the representation proceeding,Case 5-RC-8454,as the term"record"isdefined in Secs 102.68 and102.69(f) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosysteme, Inc,166 NLRB 938, end. 388 F.2d 683 (C A. 4, 1968);307Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent again challengesthe validity of the underlying representation case,and contends that the Board was in derogation ofdue process in not ordering a hearing on itsobjections thereto.We do not agree.The record in Case 5-RC-8454 reveals an electionpursuant to a Stipulation for Certification UponConsent Election.Of 256 eligible voters,234 castballots, a tally showing 123 for, and 111 against, theUnion,with 10 challenged ballots.Respondent filedtimely objections to conduct affecting the results ofthe election,requesting the election be set aside. Theobjections,in substance,alleged: threats by theUnion to employees;electioneering by the Union inthe vicinity of the polls; and union misrepresentationof material facts.Following an investigation,which included consid-eration of affidavits of Respondent'switnesses, theRegional Director issued a Report on Objections totheElectionon July 25, 1973, overruling theobjections on the merits and recommending certifica-tionof the Union.In his report, the RegionalDirector,noting that an allegation of possible ballotbox tampering was untimely filed, neverthelessreviewed the matter and concluded the allegation tobe without merit. Respondent thereafter filed excep-tions to the Regional Director's report,reasserting itsoriginal objections and further alleging the possibilityof ballot box tampering.Respondent again requestedthat the election be set aside on its objections, or inthe alternative, thata hearing be held on th issuesraisedby the objections.The Board issued aDecision and Certification of Representative onNovember 1, 1973, adopting the Regional Director'sfindings,conclusions,and recommendation andcertifying the Union.We find no merit in Respondent's contention thatdue process requires a hearing on its objections. Theobjectionswere considered and rejected on themeritsby theRegionalDirector,and the Boardnecessarily found there were no substantial ormaterial issues raised thereby in approving theRegional Director's report and certifying the Union.Absenta prima facieshowing of substantial andmaterial issues which would warrant setting aside theelection,2a hearing is not required to satisfy theGolden Age Beverage Co.,167 NLRB 151, enfd.415 F.2d 26(C.A, 5, 1969);Intertype Co. v Penella,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164NLRB 378, enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.2Allied Foods, Inc.,189 NLRB 513, and cases cited in fn. 3.210 NLRB No. 43 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDmandates of due process.No such showing has beenmade herein.It thus appears that Respondent seeks again toraise the issues litigated in the earlier representationproceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(aX5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding,and the Respondentdoes not a:fer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall,accordingly,grant the Motion for Summary Judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTIII.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction and maintenance employeesemployed by the Employer at its Danville,Virginia,location,excluding professional employ-ees, office clerical employees,guards and supervi-sors as defined in the Act.2.ThecertificationOn May 3, 1973,a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 5 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on November 1, 1973, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.The Respondent,a Virginia corporation, is en-gaged in the production of knit goods at its Danville,Virginia,location.During the past 12 months, arepresentative period,Respondent purchased andreceived in interstate commerce goods and materialsvaltassf :mss of $50,000 from points outside theCamrltv^l;tth of Virginia.During the same period,Respondent sold and shipped products to pointsoutside the Commonwealth of Virginia valued inexcess of $50,000.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDUnited Textile Workers of America, AFL-CIO, isa labor organizationwithin themeaning ofSection2(5) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about November5, 1973, andat all times thereafter,the Union has requested theRespondent to bargain collect°.a 'c7 ,with it as theexclusive collective-bargaining represQr.ativ^; cr allthe employees in the above-described unit. Corn-mencing on or about November 5 and sinceparticularlyNovember16, 1973,and continuing atalltimes thereafter to date,theRespondent hasrefused,and continues to refuse,to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceNovember5, 1973,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that,by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) and(1) of the Act.sSeePittsburgh Plate GlassCo.v.N.LRB.,313 U.S. 146, 162 (1941);Rules and Regulationsof the Board, Secs. 102.67(f) and 102.69(c). DANVILLEINDUSTRIES,INC.309IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, havea close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengagingin unfair labor practices within themeaning of Section 8(aX5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signedagreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion asbeginning on the date Respondentcommenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A.5, 1964), cert. denied 379 U.S. 817(1964);BurnettConstruction Company,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Danville Industries, Inc., is an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2.United Textile Workers of America,AFL-CIO,isa labor organization within the meaning ofSection2(5) of the Act.3.All production and maintenance employeesemployedby the Employerat its Danville,Virginia,location,excluding professional employees,officeclerical employees,guards and supervisors as definedin the Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section9(b) of the Act.4.SinceNovember1,1973, theabove-namedlabororganization has been and now is the certifiedand exclusiverepresentative of all employees in theaforesaid appropriateunit for the purpose of collec-tive bargaining within themeaning of Section 9(a) ofthe Act.5.By refusing on oraboutNovember 5, 1973,and at all times thereafter,to bargaincollectivelywith the above-named labororganization as theexclusivebargaining representativeof all the employ-ees ofRespondentin the appropriate unit,Respon-dent has engaged in andis engaging in unfair laborpractices within themeaning of Section 8(aX5) of theAct.6.By the aforesaidrefusal to bargain,Respon-dent has interfered with,restrained,and coerced, andis interfering with,restraining,and coercing,employ-ees in the exerciseof the rightsguaranteed to them inSection 7 of the Act, and therebyhas engaged in andisengagingin unfair labor practiceswithin themeaning ofSection 8(axl) of the Act.7.The aforesaidunfair labor practices are unfairlabor practicesaffecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Danville Industries,Inc., its officers,agents,succes-sors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectivelyconcerningrates of pay,wages,hours,and other terms andconditionsof employment, with United TextileWorkers of America, AFL-CIO,as the exclusivebargaining representativeof its employees in thefollowing appropriate unit:Allproductionand maintenance employeesemployed by the Employerat itsDanville,Virginia, location, excludingprofessionalemploy-ees, office clerical employees, guards andsupervi-sors as defined in the Act.(b) In any like or relatedmanner interfering with,restraining, or coercing employeesin the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the followingaffirmativeactionwhichthe Board findswill effectuate the policiesof the Act:(a)Upon request, bargain withthe above-namedlabororganization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect toratesof pay,wages,hours,and other terms 310DECISIONSOF NATIONALLABOR RELATIONS BOARDand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Postat itsDanville, Virginia, location copies ofthe attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 5 after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, inconspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 5 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees employed by the Employer at its Dan-ville,Virginia, location, excluding profes-sional employees, office clerical employees,guards and supervisors as defined in the Act.DANVILLEINDUSTRIES,INC.(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedTextileWorkers of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalBuilding,Room 1019,Charles Center, Baltimore,Maryland 21201, Tele-phone 301-962-2822.